PER CURIAM:
Larry R. Tart appeals the district court’s order denying his motion to reconsider the dismissal of his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012), and his motion to amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tart v. Sellers, No. 1:13-cv-00282-FDW, 2013 WL 5937413 (W.D.N.C. Nov. 22, 2013). We deny Tart’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*144fore this court and argument would not aid the decisional process.

AFFIRMED.